
	
		III
		112th CONGRESS
		2d Session
		S. RES. 548
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2012
			Mr. Nelson of Nebraska
			 (for himself and Ms. Collins) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning September 9,
		  2012, as National Direct Support Professionals Recognition
		  Week.
	
	
		Whereas direct support professionals, direct care workers,
			 personal assistants, personal attendants, in-home support workers, and
			 paraprofessionals (referred to in this preamble as direct support
			 professionals) are the primary providers of publicly funded long term
			 supports and services for millions of individuals with disabilities;
		Whereas a direct support professional must build a close,
			 trusted relationship with an individual with disabilities;
		Whereas a direct support professional assists an
			 individual with disabilities with the most intimate needs on a daily
			 basis;
		Whereas direct support professionals perform a broad range
			 of activities for individuals with disabilities, including preparing meals,
			 managing medications, bathing, dressing, helping with mobility, providing
			 transportation to school, work, and religious and recreational activities, and
			 helping with general daily affairs;
		Whereas a direct support professional provides essential
			 support to help keep an individual with disabilities connected to the family
			 and community of the individual;
		Whereas direct support professionals enable individuals
			 with disabilities to live meaningful, productive lives;
		Whereas direct support professionals are the key to
			 allowing an individual with disabilities to live successfully in the community
			 and avoid more costly institutional care;
		Whereas the majority of direct support professionals are
			 female, and many are the sole breadwinners of their families;
		Whereas, although direct support professionals work and
			 pay taxes, many are impoverished and are eligible for the same Federal and
			 State public assistance programs that individuals with disabilities depend
			 on;
		Whereas Federal policies, State policies, and the opinion
			 of the Supreme Court in Olmstead v. L.C., 527 U.S. 581 (1999) assert the right
			 of an individual to live in his or her home and community;
		Whereas the majority of direct support professionals are
			 employed in home and community-based settings, and the percentage of direct
			 support professionals employed in such settings is projected to increase during
			 this decade;
		Whereas there is a documented critical and growing
			 shortage of direct support professionals in every community throughout the
			 United States; and
		Whereas many direct support professionals are forced to
			 leave jobs due to inadequate wages and benefits, creating high turnover and
			 vacancy rates, which, research demonstrates, adversely affects the quality of
			 supports provided to individuals with disabilities: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the
			 week beginning September 9, 2012, as National Direct Support
			 Professionals Recognition Week;
			(2)recognizes the
			 dedication and vital role of direct support professionals, direct care workers,
			 personal assistants, personal attendants, in-home support workers, and
			 paraprofessionals (referred to in this resolution as direct support
			 professionals) in enhancing the lives of individuals of all ages with
			 disabilities;
			(3)appreciates the
			 contribution of direct support professionals in serving needs that are beyond
			 the capacity of millions of families in the United States;
			(4)commends direct
			 support professionals as integral participants in the long-term support and
			 services system of the United States; and
			(5)finds that the
			 successful implementation of the public policies of the United States depends
			 on the dedication of direct support professionals.
			
